Citation Nr: 1759571	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-20 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lower/middle back disorder.

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for a right shoulder disorder, to include as due to a cervical spine disorder.

4.  Entitlement to service connection for a left shoulder disorder, to include as due to a cervical spine disorder.

5.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches.

6.  Entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to August 1985, December 2003 to April 2005, and October 2007 to December 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has expanded the Veteran's claims on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

As the medical evidence demonstrates that the Veteran's headaches are residuals of his TBI, the Board has combined the two claims.

The Veteran testified at a videoconference hearing before the undersigned in May 2016.  A hearing transcript is of record.

This appeal is comprised of paper files, documents contained in the Virtual VA paperless claims processing system, and documents contained in the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The issues of entitlement to service connection for a cervical spine disorder, bilateral shoulder disorder, and lower/middle back disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's TBI is etiologically related to service.

2.  One of the residuals of the Veteran's TBI is headaches.

3.  The Veteran's hypertension, a chronic disease, manifested within a year of service at a severity at least equivalent to a 10 percent disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a traumatic brain injury (TBI), to include headaches, have been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for hypertension have been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

The Veteran is seeking service connection for residuals of a TBI, to include headaches.  He is also seeking service connection for hypertension.

Initially, the Board must evaluate whether the Veteran is entitled to the application of 38 U.S.C. § 1154(b), which allows for presumption of an in-service injury in cases where the Veteran is engaged with an enemy combatant.  In this instance, during his May 2017 hearing, the Veteran described incoming mortar fire that caused him to run into the back of a 5 ton truck.  His representative also noted that he had been outside of the wire for over 100 hours as well as that he utilized a 50 caliber machine gun at an entry control point.  Importantly, the Veteran is already service-connected for posttraumatic stress disorder (PTSD).  During his initial PTSD examination, he described participating in convoy security when the convoy was hit by an improvised explosive device (IED).  VA determined that his stressor was credible and utilized it to find that he had a fear of in-service hostile military activity.  Therefore, the Board finds that the Veteran should be considered a combat veteran under 38 U.S.C. § 1154(b) with respect to the underlying events relating to his TBI and PTSD.

The Board has determined that service connection is warranted for residuals of a TBI, to include headaches.  In March 2009, the Veteran underwent an examination to determine whether he was suffering from the residuals of a traumatic brain injury.  During the examination, the Veteran reported 3 falls, 2 of which were associated with blast exposure.  One of these incidents was when he hit his head as a result of incoming mortar fire.  At the examination, he complained of numerous neurobehavioral symptoms.  As a result of the evaluation, the psychiatrist diagnosed him with a TBI.  Therefore, as the Veteran's TBI was medically diagnosed and linked to an incident in service, service connection is granted for residuals of a TBI.  

The Board also finds that one of the residuals of the Veteran's TBI is headaches.  During his May 2017 hearing, he described suffering from headaches since he hit his head during incoming mortar fire, which was the same incident that formed the basis for the TBI.  The Veteran's headaches were one of the neurobehavioral symptoms noted at his TBI examination.  As the Veteran is qualified to recall an onset of headaches during service and his TBI examination noted headaches, the Board determines that the Veteran's headaches are a residual of his TBI.  

As to whether the Veteran's hypertension is related to service, the Board also concludes that service connection is warranted.  Hypertension is subject to the chronic disease presumption if it manifests to a compensable degree within one year from separation from service.  In the Veteran's case, he was diagnosed with the onset of hypertension during a November 2005 in-service examination.  

The Veteran's service treatment record includes an undated sheet detailing multiple blood pressure readings.  These readings include 167/106; 154/98; 148/97; 160/100; 156/102; 148/96; 164/101; and 159/98.  Giving the Veteran the benefit of the doubt, the Board has determined that these blood pressure readings are sufficient evidence of hypertension in service.  In making this determination, the Board has considered the fact that the high levels are likely representative of hypertension uncontrolled with medication as well as that it is highly likely that a physician observed multiple blood pressure readings before diagnosing hypertension.  The Board also notes that his blood pressure remained elevated in September 2007 despite previous noted use of Atenolol.  Consequently, service connection for hypertension under the chronic disease presumption is granted.   


ORDER

Service connection for residuals of a TBI, to include headaches, is granted.

Service connection for hypertension is granted.


REMAND

The Veteran is seeking entitlement to service connection for a cervical spine disorder, bilateral shoulder disorder, and lower/middle back disorder.  During the Veteran's May 2017 hearing, he recalled injuring himself after slipping and falling off of a truck during service.  He also reported that he currently suffers from a fractured disc and calcified arthritis in his lumbar spine as well as problems with his cervical spine.  The Veteran also complained of shoulder pain, which may be related to a cervical spine disorder.  In statements by the Veteran's brother and friend, they noted that the Veteran communicated that he suffered from back and neck pain after falling off of a truck.  Although a February 2014 medical record indicates a diagnosis of lumbar spondylosis with chronic low back pain, it is unclear when he was diagnosed the disorder and whether the disorder is related to service.  

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of any cervical spine disorder, bilateral shoulder disorder, or lower/middle back disorder.  Because there is insufficient medical evidence to decide the claim, the Veteran should be afforded VA examination to determine whether he currently has any of the above-named disabilities and the relationship of such disabilities to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Muskogee since June 2017, as well as from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for VA examinations to determine the nature and etiology of his claimed cervical spine disorder, bilateral shoulder disorder, and lower/middle back disorder.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  If the examiner determines that the below questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

After review of the claims file and examination of the Veteran, the examiner should state specifically whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's claimed cervical spine disorder, bilateral shoulder disorder, and lower/middle back disorder are etiologically related to his military service, to include whether his claimed bilateral shoulder disorder is etiologically related to his claimed cervical spine disorder.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

3.  Following any additional indicated development, the AOJ should review the claims file and adjudicate the Veteran's claims for service connection for a claimed cervical spine disorder, bilateral shoulder disorder, and lower/middle back disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


